 


114 HR 1879 IH: Foreclosure Fairness Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1879 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To allow homeowners facing foreclosure to avoid deficiency judgments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Foreclosure Fairness Act of 2015. 2.Deficiency judgments (a)In generalBeginning on the date of enactment of this Act, in the case of any federally related mortgage loan made after that date, a court may not enter a deficiency judgment pertaining to that loan after the date of any foreclosure sale of the mortgaged property. 
(b)Rule of constructionNothing in this Act shall be construed to preempt any more restrictive State or local law pertaining to deficiency judgments. 3.DefinitionsIn this Act: 
(1)Deficiency judgmentThe term deficiency judgment means any order by a court entered after a sale of a property subject to a federally related mortgage that has been foreclosed on, requiring the payment by the mortgagor of an amount equal to any balance remaining on the mortgage loan after the foreclosure sale. (2)Federally related mortgage loanThe term federally related mortgage loan has the meaning given such term under section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602). 
(3)Mortgaged propertyThe term mortgaged property means, with respect to a federally related mortgage loan, the residential real property that is subject to the lien securing such mortgage loan.  